OPINION — AG — ** LIQUEFIED PETROLEUM GAS — DEALERS — TANKS ** A " SALE " OF PERSONAL PROPERTY CONSISTES OF TWO SEPARATE AND DISTINCT ELEMENTS: FIRST, A CONTRACT CONCERNING THE SALE, AND SECOND, THE PASSING OF TITLE TO THE PARTICULAR PROPERTY INVOLVED, WHICH MAY BE ACCOMPLISHED BY THE CONTRACT ITSELF, OR, ACCORDING TO THE INTENTION AND AGREEMENT OF THE PARTIES, MAY OCCUR LATER; AND THAT, ORDINARILY, UNLESS THERE BE AN AGREEMENT TO THE CONTRARY, OR CICUMSTANCES SHOWING THE INTENTION OF THE PARTIES TO BE OTHERWISE: (1) A " SALE " OF PERSONAL PROPERTY TAKES PLACE WHEN AND WHERE THE TITLE TO SUCH PROPERTY PASSES FROM THE SELLER TO THE BUYER; (2) THE TITLE TO PERSONAL PROPERTY WHICH IS THE SUBJECT MATTER OF A " SALE " PASSES FROM THE SELLER TO THE BUYER WHEN AND WHERE SUCH PROPERTY IS DELIVERED BY THE SELLER TO THE BUYER OR HIS AGENT FOR THAT PURPOSE; (3) WHERE PROPERTY WHICH IS THE SUBJECT MATTER OF A " SALE " IS SHIPPED BY COMMON CARRIER, THE CARRIER IS THE AGENT OF THE CONSIGNEE; IF THE SHIPMENT IS CONSIGNED TO THE BUYER, DELIVERY AND THE " SALE " TAKES PALCE WHEN AND WHERE DELIVERY IS MADE TO THE CARRIER; IF THE SHIPMENT IS CONSIGNED TO THE SELLER, THE DELIVERY AND THE " SALE " DO NOT TAKE PLACE AT THE TIME AND PLACE OF DELIVERY TO THE CARRIER, BUT WHEN AND WHERE ACTUAL DELIVERY IS MADE TO THE BUYER; (4) WHERE BILL OF LADING COVERING THE PROPERTY WHICH IS THE SUBJECT MATTER OF A " SALE " IS ATTACHED TO A DRAFT AGAINST THE BUYER, AND THE DRAFT IS TO BE PAID BEFORE THE BUYER GETS POSSESSION OF THE BILL OF LADING OR THE PROPERTY, THE DELIVERY AND THE " SALE " TAKE PLACE WHEN AND WHERE THE PROPERTY IS ACTUALLY DELIVERED TO THE BUYER. (5) WHERE THE PROPERTY IS SOLD FOR CASH, OR " CASH ON DELIVERY " TITLE DOES NOT PASS UNTIL THE PRICES IS PAID IN CASH, AND THE PROPERTY IS ACTUALLY DELIVERED TO THE BUYER. (JAMES C. HARKIN)